Exhibit 10.1
 
 
 
 
 
 
UNDERWRITING AGREEMENT
 
between
 
CAVICO CORP.
 
and
 
RODMAN & RENSHAW, LLC
 
as Representative of the Underwriters named in Schedule A
 


CAVICO CORP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
UNDERWRITING AGREEMENT
 
New York, New York
October 26, 2010
 
Rodman & Renshaw, LLC
As Representative of the Underwriters
c/o Rodman & Renshaw, LLC
1251 Avenue of the Americas, 20th Floor
New York, New York 10020
 
Ladies and Gentlemen:
 
The undersigned, Cavico Corp., a company formed under the laws of Delaware
(collectively, with its subsidiaries , including, without limitation, all
entities disclosed or described in the Registration Statement (as hereinafter
defined) as being subsidiaries of the Company, the “Company”), hereby confirms
its agreement with Rodman & Renshaw, LLC, who has agreed to act as
representative (the “Representative “ or “you”) of the underwriters named in
Schedule A (the “Underwriters”) as follows:
 
1.  
Purchase and Sale of Securities.

 
1.1 Firm Securities.
 
(a) Nature and Purchase of Firm Securities.
 
 On the basis of the representations and warranties herein contained, but
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell, to the Underwriters, an aggregate of 750,000 shares of the
Company’s common stock (“Firm Shares”), par value $0.001 per share (the
“Shares”).
 
 The Underwriters agree to purchase from the Company the Firm Shares at a
purchase price (net of discounts and commissions) of $2.232 per Firm Share (the
“Purchase Price”), representing a seven percent (7%) discount to the $2.40 per
Firm Share offering price to the public. The Firm Shares are to be offered
initially to the public (the “Offering”) at the offering price set forth on the
cover page of the Prospectus (as defined in Section 2.1.1 hereof).
 
(b) Shares Payment and Delivery.
 
 Delivery and payment for the Firm Shares shall be made at 10:00 a.m., Eastern
time, on the fourth (4th) Business Day following the date hereof or at such
earlier time as shall be agreed upon by the Underwriter and the Company at the
offices of Loeb & Loeb LLP, counsel to the Representative (“Loeb”), or at such
other place (or remotely by facsimile or other electronic transmission) as shall
be agreed upon by the Underwriter and the Company. The hour and date of delivery
and payment for the Firm Shares is called the “Closing Date.”
 
 Payment for the Firm Shares shall be made on the Closing Date by wire transfer
in Federal (same day) funds, payable to the order of the Company upon delivery
of the certificates (in form and substance satisfactory to the Representative)
representing the Firm Shares (or through the facilities of the Depository Trust
Company (“DTC”)) for the account of the Underwriter. The Firm Shares shall be
registered in such name or names and in such authorized denominations as the
Underwriters may request in writing at least two (2) full Business Days prior to
the Closing Date. The Company shall not be obligated to sell or deliver the Firm
Shares except upon tender of payment by the Underwriters for all the Firm
Shares. The term “Business Day” means any day other than a Saturday, a Sunday or
a legal holiday or a day on which banking institutions are authorized or
obligated by law to close in New York City.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.2 Over-allotment Option.
 
(a) Option Shares.  For the purposes of covering any over-allotments in
connection with the distribution and sale of the Firm Shares, the Underwriter is
hereby granted, an option to purchase up to 112,500 Shares representing 15% of
the Firm Shares sold in the Offering (the “Over-allotment Option”). Such
additional 112,500 Shares, the net proceeds of which will be deposited with the
Company’s account, are hereinafter referred to as “Option Shares.” The Purchase
Price to be paid for the Option Shares will be the same price per Option Share
as the Purchase Price set forth in Section 1.1.1 hereof. The Firm Shares and the
Option Shares are hereinafter referred to collectively as the
“Public Securities.”
 
(b) Exercise of Option.  The Over-allotment Option granted pursuant to Section
1.2.1 hereof may be exercised by the Representative as to all (at any time) or
any part (from time to time) of the Option Shares on or before 45 days after the
date hereof. If the last day to exercise the option falls on a day that is not a
Business Day, the expiration date of the option will be postponed to the next
day that is a Business Day.  The Underwriters will not be under any obligation
to purchase any Option Shares prior to the exercise of the Over-allotment
Option. The Over-allotment Option granted hereby may be exercised by the giving
of oral notice to the Company from the Representative, which must be confirmed
in writing by overnight mail or facsimile or other electronic transmission
setting forth the number of Option Shares to be purchased and the date and time
for delivery of and payment for the Option Shares (the “Option Closing Date”),
which will not be later than five (5) full Business Days after the date of the
notice or such other time as shall be agreed upon by the Company and the
Representative, at the offices of Loeb or at such other place (including
remotely by facsimile or other electronic transmission) as shall be agreed upon
by the Company and the Representative. If such delivery and payment for the
Option Shares does not occur on the Closing Date, the Option Closing Date will
be as set forth in the notice. Upon exercise of the Over-allotment Option, the
Company will become obligated to convey to the Underwriters, and, subject to the
terms and conditions set forth herein, the Underwriters will become obligated to
purchase, the number of Option Shares specified in such notice.
 
(c) Payment and Delivery.  Payment for the Option Shares will be made on the
Option Closing Date by wire transfer in Federal (same day) funds payable to the
order of the Company upon delivery of the certificates (in form and substance
satisfactory to the Underwriters) representing the Option Shares (or through the
facilities of DTC) for the account of the Underwriters. The Option Shares shall
be registered in such name or names and in such authorized denominations as the
Underwriters may request in writing at least two (2) full Business Days prior to
the Option Closing Date. The Company shall not be obligated to sell or deliver
the Option Shares except upon tender of payment by the Underwriters for the
applicable Option Shares.


 
 
1.3 Representative’s Warrant.
 
(a) Representative’s Warrant.  The Company hereby agrees to issue to the
Representative (and/or its designees) on the Closing Date an warrant
(“Representative’s Warrant”) for the purchase of an aggregate of 75,000 Shares
(10% of the Firm Shares).  The Representative’s Warrant shall be exercisable, in
whole or in part, commencing on a date which is one year from the Closing Date
and expiring on the five-year anniversary of the Closing Date at an initial
exercise price per Share of $3.48, which is equal to 145% of the public offering
price of the Firm Shares. The Representative’s Warrant and the Shares issuable
upon exercise thereof are sometimes hereinafter referred to collectively as the
“Representative’s Securities.” The Representative understands and agrees that
there are significant restrictions pursuant to FINRA Rule 5110 against
transferring the Representative’s Warrant and the underlying Shares during the
first year after the Closing Date and by its acceptance thereof shall agree that
it will not, sell, transfer, assign, pledge or hypothecate the Representative’s
Warrant, or any potion thereof, or be the subject of any hedging, short sale,
derivative, put or call transaction that would result in the effective economic
disposition of such securities for a period of one hundred eighty (180) days
following the Closing Date to anyone other than (i) an Underwriter or a selected
dealer in connection with the Offering, or (ii) a bona fide officer or partner
of the Representative or of any such Underwriter or selected dealer; and only if
any such transferee agrees to the foregoing lock-up restrictions.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(b) Issuance.  Issuance of the Representative’s Warrant shall be made on the
Closing Date and shall be issued in the name or names and in such authorized
denominations as the Representative may request.


 
 
2. Representations and Warranties of the Company.  The Company represents and
warrants to the Underwriters as of the Applicable Time (as defined below), as of
the Closing Date and as of the Option Closing Date, if any, as follows:
 
2.1 Filing of Registration Statement.
 
(a) Pursuant to the Act.  The Company filed with the Securities and Exchange
Commission (the “Commission”) a shelf registration statement and an amendment or
amendments thereto, on Form S-3 (File No. 333-169866), including any related
prospectus or prospectuses, for the registration of the Public Securities under
the Securities Act of 1933, as amended (the “Act”), which registration statement
and amendment or amendments have been prepared by the Company in all material
respects in conformity with the requirements of the Act and the rules and
regulations of the Commission under the Act (the “Regulations”). Except as the
context may otherwise require, such registration statement on file with the
Commission at the time it became effective (including the prospectus, financial
statements, schedules, exhibits and all other documents filed as a part thereof
or incorporated therein and all information deemed to be a part thereof as of
the effective date of such registration statement pursuant to paragraph (b) of
Rule 430A of the Regulations), is referred to herein as the “Registration
Statement.” The final prospectus, including the base prospectus and the final
prospectus supplement furnished to the Underwriter for use in the Offering and
filed with the Commission, is hereinafter called the “Prospectus.” The
Registration Statement was declared effective by the Commission on October 18,
2010. “Applicable Time” means 4:00 pm on the date hereof.
 
(b) Registration under the Exchange Act and Stock Exchange Listing.  The Shares
are registered pursuant to Section 12(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and are listed on the NASDAQ Capital Market, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Shares under the Exchange Act or delisting
the Common Shares from the NASDAQ Capital Market, nor has the Company received
any notification that the Commission or the NASDAQ Capital Market is
contemplating terminating such registration or listing.
 
2.2 No Stop Orders, etc.  Neither the Commission nor, to the best of the
Company’s knowledge, any state regulatory authority has issued any order
preventing or suspending the use of the Prospectus or the Registration Statement
or has instituted or, to the best of the Company’s knowledge, threatened to
institute any proceedings with respect to such an order.
 
2.3 Disclosures in Registration Statement.
 
(a) 10b-5 Representation.  At the respective times the Registration Statement
and any post-effective amendments thereto become effective, and at the time the
Prospectus is filed (and at the Closing Date and the Option Closing Date, if
any):
 
 The Registration Statement, and any post-effective amendments thereto and the
Prospectus, did and will contain all material statements that are required to be
stated therein in accordance with the Act and the Regulations, and will in all
material respects conform to the requirements of the Act and the Regulations;
 
 Neither the Registration Statement nor the Prospectus, nor any amendment or
supplement thereto, on such dates, do or will contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The representation and warranty made in
this Section 2.3.1(ii) does not apply to statements made or statements omitted
in reliance upon and in conformity with written information furnished to the
Company by the Underwriter expressly for use in the Registration Statement or
Prospectus or any amendment thereof or supplement thereto.
 
(b) Disclosure of Agreements.  The agreements and documents described in the
Prospectus and  the Registration Statement conform to the descriptions thereof
contained therein and there are no agreements or other documents required by the
Act and the Regulations to be described in the Prospectus, the Registration
Statement or to be filed with the Commission as exhibits to the Registration
Statement, that have not been so described or filed. Each agreement or other
instrument (however characterized or described) to which the Company is a party
or by which it is or may be bound or affected and (i) that is referred to in the
Prospectus, or (ii) is material to the Company’s business, has been duly
authorized and validly executed by the Company, is in full force and effect in
all material respects and is enforceable against the Company and, to the
Company’s knowledge, the other parties thereto, in accordance with its terms,
except (x) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally, (y) as
enforceability of any indemnification or contribution provision may be limited
under the federal and state securities laws or the laws of any foreign
jurisdiction and (z) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to the equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the best of the Company’s knowledge,
any other party is in default thereunder and, to the best of the Company’s
knowledge, no event has occurred that, with the lapse of time or the giving of
notice, or both, would constitute a default thereunder. To the best of the
Company’s knowledge, performance by the Company of the material provisions of
such agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses, including, without limitation, those relating
to environmental laws and regulations.
 
(c) Regulations.  The disclosures in the Registration Statement concerning the
effects of Federal, State, local and all foreign regulation on the Company’s
business as currently contemplated are correct in all material respects.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
2.4 Changes After Dates in Registration Statement.
 
(a) No Material Adverse Change.  Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
otherwise specifically stated therein: (i) there has been no material adverse
change in the condition, financial or otherwise, or business prospects of the
Company; (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.
 
(b) Eligibility to Use Form S-3; Recent Securities Transactions, etc.  The
Company was at the time of filing the Registration Statement, and at the date
hereof, remains eligible to use Form S-3 under the Securities Act.   The
Offering is being made in compliance with the conditions for use of Form S-3 set
forth in the General Instructions. The number of shares of the Company’s common
stock outstanding is 3,147,795 shares of common stock outstanding and excludes
shares of the Company’s common stock underlying convertible debentures for
$200,000 maturing on August 6, 2011 that are convertible into our common stock
at a conversion price equal to the lower of (i) $1.60 or (ii) 58% of the closing
bid price of the common stock for three trading days with the lowest closing
bids during a 20 trading day period immediately preceding the delivery of a
conversion notice prior to maturity. Subsequent to the respective dates as of
which information is given in the Registration Statement and the Prospectus, and
except as may otherwise be indicated or contemplated herein or disclosed in the
Registration Statement and the Prospectus, the Company has not: (i) issued any
securities or incurred any liability or obligation, direct or contingent, for
borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.
 
2.5 Disclosures in Commission Filings.  None of the Company’s filings with the
Commission contained any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading; and (ii) the Company
has made all filings with the Commission required under the Exchange Act.
 
2.6 Independent Accountants.  To the knowledge of the Company, PMB Helin Donovan
LLP. (“PMB”), who has consented to the incorporation by reference of its audit
report for the Company’s financial statements as of and for the years ended
December 31, 2009 and 2008 in the Registration Statement, are independent
registered public accountants as required by the Act and the Regulations. PMB
has not, during the periods covered by the financial statements included in the
Prospectus, provided to the Company any non-audit services, as such term is used
in Section 10A(g) of the Exchange Act.
 
2.7 Financial Statements, etc.  The financial statements, including the notes
thereto and supporting schedules included in the Registration Statement and
Prospectus fairly present the financial position and the results of operations
of the Company at the dates and for the periods to which they apply; and such
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”), consistently applied throughout the periods
involved. The Registration Statement discloses all material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), and
other relationships of the Company with unconsolidated entities or other persons
to the extent such relationships are required to be disclosed that may have a
material current or future effect on the Company’s financial condition, changes
in financial condition, results of operations, liquidity, capital expenditures,
capital resources, or significant components of revenues or expenses.  Except as
disclosed in the Registration Statement and the Prospectus, (a) neither the
Company nor any of its direct and indirect subsidiaries, including each entity
disclosed or described in the Registration Statement as being a subsidiary of
the Company (each a “Subsidiary” and together the “Subsidiaries”), has incurred
any material liabilities or obligations, direct or contingent, or entered into
any material transactions other than in the ordinary course of business, (b) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock; (c) there has not been any change in the
capital stock of the Company or any of its Subsidiaries and, (d) there has not
been any material adverse change in the Company’s long-term or short-term debt.
 
2.8 Authorized Capital; Options, etc.  The Company had, at the date or dates
indicated in the Prospectus, the duly authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus.
Based on the assumptions stated in the Prospectus, the Company will have on the
Closing Date the adjusted stock capitalization set forth therein. Except as set
forth in, or contemplated by, the Registration Statement and the Prospectus, on
the Effective Date and on the Closing Date, there will be no options, warrants,
or other rights to purchase or otherwise acquire any authorized, but unissued
Shares of the Company or any security convertible into Shares of the Company, or
any contracts or commitments to issue or sell Shares or any such options,
warrants, rights or convertible securities.
 
2.9 Valid Issuance of Securities, etc.
 
(a) Outstanding Securities.  All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no rights of rescission with respect thereto,  and none
of such securities were issued in violation of the preemptive rights of any
holders of any security of the Company or similar contractual rights granted by
the Company. The authorized Shares conform in all material respects to all
statements relating thereto contained in the Registration Statement and the
Prospectus.  To the Company’s knowledge, the offers and sales of the outstanding
Shares were at all relevant times either registered under the Act and the
applicable state securities or Blue Sky laws or, based in part on the
representations and warranties of the purchasers of such Shares, exempt from
such registration requirements.
 
(b) Securities Sold Pursuant to this Agreement.  The Public Securities have been
duly authorized for issuance and sale and, when issued and paid for, will be
validly issued, fully paid and non-assessable; the Public Securities are not and
will not be subject to the preemptive rights of any holders of any security of
the Company or similar contractual rights granted by the Company; and all
corporate action required to be taken for the authorization, issuance and sale
of the Public Securities has been duly and validly taken. The Public Securities
conform in all material respects to all statements with respect thereto
contained in the Registration Statement.  The Representative’s Warrant
constitutes a valid and binding obligation of the Company to issue and sell,
upon payment of the exercise price therefore, the number and type of securities
of the Company called for thereby in accordance with the terms thereof and such
Representative’s Warrant is enforceable against the Company in accordance with
its respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and
(iii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought. When paid for
and issued in accordance with the Representative’s Warrant, the underlying
Shares will be validly issued, fully paid and non-assessable; the holders
thereof are not and will not be subject to personal liability by reason of being
such holders; the underlying Shares are not and will not be subject to the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company; and all corporate action required to
be taken for the authorization, issuance and sale of the Representative’s
Warrant has been duly and validly taken.
 
2.10 Registration Rights of Third Parties.  Except as set forth in the
Registration Statement and the Prospectus, no holders of any securities of the
Company or any rights exercisable for or convertible or exchangeable into
securities of the Company have the right to require the Company to register any
such securities of the Company under the Act or to include any such securities
in a registration statement to be filed by the Company.
 
2.11 Validity and Binding Effect of Agreement.  This Agreement and the
Representative’s Warrant have been duly and validly authorized by the Company,
and, when executed and delivered, will constitute, the valid and binding
agreement of the Company, enforceable against the Company in accordance with its
respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws or laws of
any foreign jurisdiction; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
2.12 No Conflicts, etc.  The execution, delivery, and performance by the Company
of this Agreement, the Representative’s Warrant and all ancillary documents, the
consummation by the Company of the transactions herein and therein contemplated
and the compliance by the Company with the terms hereof and thereof do not and
will not, with or without the giving of notice or the lapse of time or both:
(i) result in a material breach of, or conflict with any of the terms and
provisions of, or constitute a material default under, or result in the
creation, modification, termination or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any agreement or instrument to which the Company is a party; (ii) result in any
violation of the provisions of the Certificate of Incorporation (as the same may
be amended from time to time; or (iii) violate any existing applicable law,
rule, regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its
properties or business constituted as of the date hereof.
 
2.13 No Defaults; Violations.  No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not in violation of any term or provision
of its Certificate of Incorporation, or in violation of any franchise, license,
permit, applicable law, rule, regulation, judgment or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its properties or businesses.
 
2.14 Corporate Power; Licenses; Consents.
 
(a) Conduct of Business.  Except as described in the Registration Statement and
the Prospectus, the Company has all requisite corporate power and authority, and
has all necessary authorizations, approvals, orders, licenses, certificates and
permits of and from all governmental regulatory officials and bodies that it
needs as of the date hereof to conduct its business purpose as described in the
Prospectus.
 
(b) Transactions Contemplated Herein.  The Company has all corporate power and
authority to enter into this Agreement and the Representative’s Warrant to carry
out the provisions and conditions hereof, and all consents, authorizations,
approvals and orders required in connection therewith have been obtained. No
consent, authorization or order of, and no filing with, any court, government
agency or other body is required for the valid issuance, sale and delivery of
the Securities and the consummation of the transactions and agreements
contemplated by this Agreement and as contemplated by the Prospectus, except
with respect to applicable federal and state securities laws and the rules and
regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”).
 
2.15 D&O Questionnaires.  To the Company’s knowledge, all information contained
in the questionnaires (the “Questionnaires”) completed by each of the Company’s
directors and officers immediately prior to the Offering (the “Insiders”) as
well as in the Lock-Up Agreement provided to the Underwriter is true and correct
in all respects and the Company has not become aware of any information which
would cause the information disclosed in the questionnaires completed by each
Insider to become inaccurate and incorrect.
 
2.16 Litigation; Governmental Proceedings.  There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company’s knowledge, threatened against, or
involving the Company or, to the Company’s knowledge, any executive officer or
director which has not been disclosed in the Registration Statement and the
Prospectus.
 
2.17 Good Standing.  The Company has been duly organized and is validly existing
as a corporation and is in good standing under the laws of the State of Delaware
as of the date hereof, and is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify would not have a material adverse effect on the assets, business or
operations of the Company.
 
2.18 Transactions Affecting Disclosure to FINRA.
 
(a) Finder’s Fees.  Except as described in the Registration Statement and the
Prospectus, there are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee by the Company or any Insider with respect to the sale of the Securities
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company’s knowledge, any of its shareholders that may affect the
Underwriter’s compensation, as determined by FINRA.
 
(b) Payments Within Twelve Months.  Except as described in the Registration
Statement and the Prospectus, the Company has not made any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder’s
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii) to any FINRA member; or (iii) to any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the twelve months prior to the Effective Date.
 
(c) Use of Proceeds.  None of the net proceeds of the Offering will be paid by
the Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.
 
(d) FINRA Affiliation.  No officer, director or any beneficial owner of the
Company’s unregistered securities has any direct or indirect affiliation or
association with any FINRA member (as determined in accordance with the rules
and regulations of FINRA).
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
2.19 Foreign Corrupt Practices Act.  Neither the Company nor any of the
directors , employees or officers of the Company or any other person acting on
behalf of the Company has, directly or indirectly, given or agreed to give any
money, gift or similar benefit (other than legal price concessions to customers
in the ordinary course of business) to any customer, supplier, employee or agent
of a customer or supplier, or official or employee of any governmental agency or
instrumentality of any government (domestic or foreign) or any political party
or candidate for office (domestic or foreign) or other person who was, is, or
may be in a position to help or hinder the business of the Company (or assist it
in connection with any actual or proposed transaction) that (i) might subject
the Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, might have had a
material adverse effect on the assets, business or operations of the Company as
reflected in any of the financial statements contained in the Prospectus or
(iii) if not continued in the future, might adversely affect the assets,
business, operations or prospects of the Company. The Company has taken
reasonable steps to ensure that its accounting controls and procedures are
sufficient to cause the Company to comply in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended.
 
2.20 Officers’ Certificate.  Any certificate signed by any duly authorized
officer of the Company and delivered to you or to Loeb shall be deemed a
representation and warranty by the Company to the Underwriter as to the matters
covered thereby.
 
2.21 Lock-Up Period.
 
(a) Each of the Company’s executive officers and directors holding Shares (or
securities convertible into Shares) have agreed, and each owner of at least 5%
of the Company outstanding Shares (or securities convertible into Shares)
(together with the Company’s executive officers and directors the “Lock-Up
Parties”), have agreed pursuant to executed Lock-Up Agreements in the form
attached hereto as Exhibit A that, for a period of one hundred eighty (180) days
after the date of the Prospectus (the “Lock-Up Period”), such persons and their
affiliated parties shall not offer, pledge, sell, contract to sell, grant, lend
or otherwise transfer or dispose of, directly or indirectly, any Shares, or any
securities convertible into or exercisable or exchangeable for Shares, without
the consent of the Underwriter. The Underwriter may consent to an early release
from the applicable Lock-Up period if, in its opinion, the market for the Shares
would not be adversely impacted by sales and in cases of financial emergency of
an officer, director or other stockholder. The Company has caused each of the
Lock-Up Parties to deliver to the Underwriter the agreements of each of the
Lock-Up Parties to the foregoing effect prior to the date hereof.
 
(b) The Company, on behalf of itself and any successor entity, has agreed that,
without the prior written consent of the Underwriter, it will not, for a period
of one hundred eighty (180) days after the date of the Prospectus, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; (ii)
file or caused to be filed any registration statement with the Commission
relating to the offering of any shares of capital stock of the Company or any
securities convertible into or exercisable or exchangeable for shares of capital
stock of the Company or (iii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of capital stock of the Company, whether any such transaction
described in clause (i), (ii) or (iii) above is to be settled by delivery of
shares of capital stock of the Company or such other securities, in cash or
otherwise.


 
The restrictions contained in this paragraph 2.21.2 shall not apply to (i) the
Shares to be sold hereunder, (ii) the issuance by the Company of shares of
common stock upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof of which the Underwriters have been
advised in writing or (iii) the issuance by the Company of option or shares of
capital stock of the Company under any stock compensation plan of the Company.
 
 
(c) Notwithstanding the foregoing, if (i) the Company issues an earnings release
or material news, or a material event relating to the Company occurs, during the
last 17 days of the Lock-Up Period, or (ii) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, the
restrictions imposed by paragraph 2.21 shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, unless the
Underwriter waives such extension.
 
2.22 Subsidiaries.  Annex 1 to this agreement sets forth the ownership of all
Subsidiaries. All direct and indirect Subsidiaries of the Company are duly
organized and in good standing under the laws of the place of organization or
incorporation, and each such Subsidiary is in good standing in each jurisdiction
in which its ownership or lease of property or the conduct of business requires
such qualification, except where the failure to qualify would not have a
material adverse effect on the assets, business or operations of the Company
taken as a whole.  The Company’s ownership and control of each Subsidiary is as
described in the Registration Statement and the Prospectus.  The Company’s
ownership and control of each Subsidiary is as described in the Registration
Statement and the Prospectus.
 
2.23 Related Party Transactions.  Except as disclosed in the Registration
Statement and the Prospectus, there are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Prospectus that have not been described as required.
 
2.24 Board of Directors.  The Board of Directors of the Company is comprised of
the persons set forth under the heading of the Company’s Annual Report on Form
10-K/A for its fiscal year ended December 31, 2009 captioned “Directors,
Executive Officers and Corporate Governance.” The qualifications of the persons
serving as board members and the overall composition of the board comply with
the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder applicable
to the Company and the NASDAQ rules. At least one member of the Board of
Directors of the Company qualifies as a “financial expert” as such term is
defined under the Sarbanes-Oxley Act of 2002 and the rules promulgated
thereunder and the NASDAQ rules. In addition, at least a majority of the persons
serving on the Board of Directors qualify as “independent” as defined under the
NASDAQ rules.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
2.25 Sarbanes-Oxley Compliance.
 
(a) Disclosure Controls.  The Company has developed and currently maintains
disclosure controls and procedures that will comply with Rule 13a-15 or 15d-15
of the Exchange Act, and such controls and procedures are effective to ensure
that all material information concerning the Company will be made known on a
timely basis to the individuals responsible for the preparation of the Company’s
Exchange Act filings and other public disclosure documents.
 
(b) Compliance.  The Company is in material compliance with the provisions of
the Sarbanes-Oxley Act of 2002 applicable to it, and has implemented or will
implement such programs and taken reasonable steps to ensure the Company’s
future compliance (not later than the relevant statutory and regulatory
deadlines therefore) with all the material provisions of the Sarbanes-Oxley Act
of 2002.
 
2.26 No Investment Company Status.  The Company is not and, after giving effect
to the Offering and sale of the Firm Shares and the application of the proceeds
thereof as described in the Registration Statement and the Prospectus, will not
be, an “investment company” as defined in the Investment Company Act of 1940, as
amended.
 
2.27 No Labor Disputes.  No labor dispute with the employees of the Company or
any of its Subsidiaries exists or, to the knowledge of the Company, is imminent.
 
2.28 Intellectual Property  The Company and each of its Subsidiaries owns or
possesses or has valid right to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets and similar
rights (“Intellectual Property”) necessary for the conduct of the business of
the Company and its Subsidiaries as currently carried on and as described in the
Registration Statement and the Prospectus.  To the knowledge of the Company, no
action or use by the Company or any of its Subsidiaries will involve or give
rise to any infringement of, or license or similar fees for, any Intellectual
Property of others.  Neither the Company nor any of its Subsidiaries has
received any notice alleging any such infringement or fee.
 
2.29 Taxes  Each of the Company and its Subsidiaries has filed all returns (as
hereinafter defined) required to be filed with taxing authorities prior to the
date hereof or has duly obtained extensions of time for the filing
thereof.  Each of the Company and its Subsidiaries has paid all taxes (as
hereinafter defined) shown as due on such returns that were filed and has paid
all taxes imposed on or assessed against the Company or such respective
subsidiary.  The provisions for taxes payable, if any, shown on the financial
statements filed with or as part of the Registration Statement are sufficient
for all accrued and unpaid taxes, whether or not disputed, and for all periods
to and including the dates of such consolidated financial statements. Except as
disclosed in writing to the Underwriter, (i) no issues have been raised (and are
currently pending) by any taxing authority in connection with any of the returns
or taxes asserted as due from the Company or its Subsidiaries, and (ii) no
waivers of statutes of limitation with respect to the returns or collection of
taxes have been given by or requested from the Company or its Subsidiaries.  The
term “taxes” mean all federal, state, local, foreign, and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments, or charges of any kind
whatever, together with any interest and any penalties, additions to tax, or
additional amounts with respect thereto.  The term “returns” means all returns,
declarations, reports, statements, and other documents required to be filed in
respect to taxes.,
 
2.30 Representations and Warranties of the Company Regarding Vietnam
 
(a) The Company conducts substantially all of its operations and generates
substantially all of its revenue through its wholly-owned subsidiary, Cavico
Vietnam Company Limited (“Cavico Vietnam”), which conducts its operations
through its subsidiaries and affiliates listed on Annex I hereto and listed and
described in the Registration Statement and the Prospectus ( such subsidiaries
and affiliates, collectively with Cavico Vietnam, shall be referred to herein as
the “Vietnamese Subsidiaries”);
 
(b) Each of the Vietnamese Subsidiaries has been duly established, is validly
existing as a company in good standing under the laws of Vietnam, has the
corporate power and authority to own, lease and operate its property and to
conduct its business as described in the Registration Statement and the
Prospectus, and is duly qualified to transact business and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing is not reasonably likely to
result in a material adverse effect on the assets, business or financial
condition of the Company.  Each of the Vietnamese Subsidiaries has applied for
and obtained all requisite business licenses, clearance and permits required
under the laws and regulations of Vietnam as necessary for the conduct of its
businesses, and each of the Vietnamese Subsidiaries has complied in all material
respects with all laws and regulations of Vietnam in connection with foreign
exchange.  The registered capital of each of the Vietnamese Subsidiaries has
been fully paid up in accordance with the schedule of payment stipulated in its
respective articles of association, approval document, certificate of approval
and legal person business license (hereinafter referred to as the “Establishment
Documents”) and in compliance with Vietnamese laws and regulations, and there is
no outstanding capital contribution commitment for any of the Vietnamese
Subsidiaries.  The Establishment Documents of the Vietnamese Subsidiaries have
been duly approved in accordance with the laws of Vietnam and are valid and
enforceable.  The business scope specified in the Establishment Documents of
each of the Vietnamese Subsidiaries complies with the requirements of all
relevant Vietnamese laws and regulations.  The outstanding equity interests of
each of the Vietnamese Subsidiaries is owned of record by the Company or a
wholly owned subsidiary, except for such specific entities or individuals
identified as the registered holders thereof in the Registration Statement,  and
the Prospectus.  The Company possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the Vietnamese
Subsidiaries.
 
(c) No Vietnamese Subsidiary is currently prohibited, directly or indirectly,
from paying any dividends to the Company (or the Company’s subsidiary that holds
the outstanding equity interest of such Vietnamese Subsidiary). No Vietnamese
Subsidiary is prohibited, directly or indirectly, from making any other
distribution on such Vietnamese Subsidiary’s equity capital, from repaying to
the Company any loans or advances to such Vietnamese Subsidiary from the Company
or any of the Company’s Subsidiaries.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(d) None of the Vietnamese Subsidiaries nor any of their properties, assets or
revenues are entitled to any right of immunity on the grounds of sovereignty
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from services of process, from attachment prior
to or in aid of execution of judgment, or from any other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment.
 
(e) It is not necessary that this Agreement, the Registration Statement, the
Prospectus or any other document be filed or recorded with any governmental
agency, court or other authority in Vietnam.
 
(f) No transaction, stamp, capital or other issuance, registration, transaction,
transfer or withholding taxes or duties are payable in Vietnam by or on behalf
of the Underwriters to any Vietnamese taxing authority in connection with
(i) the issuance, sale and delivery of any Shares by the Company and the
delivery of any Public Securities to or for the account of the Underwriters,
(ii) the purchase from the Company and the initial sale and delivery by the
Underwriters of any of the Public Securities to purchasers thereof, or (iii) the
execution and delivery of this Agreement.
 
(g) The Company has taken all necessary steps to ensure compliance by each of
its shareholders, option holders, directors, officers and employees that is, or
is directly or indirectly owned or controlled by, a Vietnamese resident or
citizen with any applicable rules and regulations of the relevant Vietnamese
government agencies.
 
(h) The issuance and sale of the Public Securities to the Underwriters, the
listing and trading of the Public Securities on the Nasdaq Capital Market and
the consummation of the other transactions contemplated by this Agreement, the
Registration Statement and the Prospectus are not and will not be, as of the
date hereof and on the Closing Date, subject to any approval by any Vietnamese
governmental or regulatory authority.
 
(i) Any Vietnamese governmental tax benefits. exemptions, waivers, or other
relief, enjoyed by any Vietnamese Subsidiary as described in the Registration
Statement and the Prospectus are valid, binding and enforceable and in
accordance with Vietnamese law and regulations.
 
3.  
Covenants of the Company.  The Company covenants and agrees as follows:

 
3.1 Amendments to Registration Statement.  The Company will deliver to the
Underwriters, prior to filing, any amendment or supplement to the Registration
Statement or Prospectus proposed to be filed after the date hereof and not file
any such amendment or supplement to which the Underwriters shall reasonably
object in writing.
 
3.2 Federal Securities Laws.
 
(a) Compliance.  During the time when a Prospectus is required to be delivered
under the Act, the Company will use its best efforts to comply with all
requirements imposed upon it by the Act, the Regulations and the Exchange Act
and by the regulations under the Exchange Act, as from time to time in force, so
far as necessary to permit the continuance of sales of or dealings in the Public
Securities in accordance with the provisions hereof and the Prospectus. If at
any time when a Prospectus relating to the Public Securities is required to be
delivered under the Act, any event shall have occurred as a result of which, in
the opinion of counsel for the Company or counsel for the Representative, the
Prospectus, as then amended or supplemented, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or if it is necessary at any time to amend
the Prospectus to comply with the Act, the Company will notify the Underwriters
promptly and prepare and file with the Commission, subject to Section 3.1
hereof, an appropriate amendment or supplement in accordance with Section 10 of
the Act.
 
(b) Filing of Final Prospectus.  The Company will file the Prospectus (in form
and substance satisfactory to the Representative) with the Commission pursuant
to the requirements of Rule 424 of the Regulations.
 
(c) Exchange Act Registration.  For a period of three years from the date
hereof, the Company will use its best efforts to maintain the registration of
the Shares. The Company will not deregister the Shares under the Exchange Act
without the prior written consent of the Representative.
 
3.3 Delivery to the Underwriter of Prospectuses.  The Company will deliver to
the Underwriters, without charge, from time to time during the period when the
Prospectus is required to be delivered under the Act or the Exchange Act such
number of copies of each Prospectus as the Underwriters may reasonably request
and, as soon as the Registration Statement or any amendment or supplement
thereto becomes effective, deliver to you two original executed Registration
Statements, including exhibits, and all post-effective amendments thereto and
copies of all exhibits filed therewith or incorporated therein by reference and
all original executed consents of certified experts.
 
3.4 Effectiveness and Events Requiring Notice to the Underwriters.  The Company
will use its best efforts to cause the Registration Statement to remain
effective with a current prospectus for at least nine (9) months from the
Applicable Time. and will notify the Underwriters immediately and confirm the
notice in writing: (i) of the effectiveness of the Registration Statement and
any amendment thereto; (ii) of the issuance by the Commission of any stop order
or of the initiation, or the threatening, of any proceeding for that purpose;
(iii) of the issuance by any state securities commission of any proceedings for
the suspension of the qualification of the Securities for offering or sale in
any jurisdiction or of the initiation, or the threatening, of any proceeding for
that purpose; (iv) of the mailing and delivery to the Commission for filing of
any amendment or supplement to the Registration Statement or Prospectus; (v) of
the receipt of any comments or request for any additional information from the
Commission; and (vi) of the happening of any event during the period described
in this Section 3.4 hereof that, in the judgment of the Company, makes any
statement of a material fact made in the Registration Statement or the
Prospectus untrue or that requires the making of any changes in the Registration
Statement or the Prospectus in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Commission
or any state securities commission shall enter a stop order or suspend such
qualification at any time, the Company will make every reasonable effort to
obtain promptly the lifting of such order.
 
3.5 Review of Financial Statements.  For a period of five (5) years from the
Effective Date, the Company, at its expense, shall cause its regularly engaged
independent certified public accountants to review (but not audit) the Company’s
financial statements for each of the first three fiscal quarters prior to the
announcement of quarterly financial information.
 
3.6 Secondary Market Trading and Standard & Poor’s.   The Company will apply to
be included in Standard & Poor’s Daily News and Corporation Records Corporate
Descriptions for a period of five (5) years after the date hereof.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
3.7 Financial Public Relations Firm.  The Company shall continue to retain
Grayling USA, or other financial public relations firm reasonably acceptable to
the Representative and the Company, which firm will be experienced in assisting
issuers in public offerings of securities and in their relations with their
security holders, and shall retain such firm or another firm reasonably
acceptable to the Representative for a period of not less than two (2) years
after the date hereof.
 
3.8 Reports to the Underwriter.
3.8.1           Periodic Reports, etc.  For a period of three years from the
date hereof, the Company will furnish to the Underwriters copies of such
financial statements and other periodic and special reports as the Company from
time to time furnishes generally to holders of any class of its securities and
also promptly furnish to the Underwriters: (i) a copy of each periodic report
the Company shall be required to file with the Commission; (ii) a copy of every
press release and every news item and article with respect to the Company or its
affairs which was released by the Company; (iii) a copy of each Form 8-K
prepared and filed by the Company; (iv) five copies of each registration
statement filed by the Company under the Act; (v) such additional documents and
information with respect to the Company and the affairs of any future
Subsidiaries of the Company as the Underwriters may from time to time reasonably
request; provided the Underwriters shall sign, if requested by the Company, a
Regulation FD compliant confidentiality agreement which is reasonably acceptable
to the Representative and Loeb in connection with the Underwriters’ receipt of
such information. Documents filed with the Commission pursuant to its EDGAR
system shall be deemed to have been delivered to the Underwriters pursuant to
this Section.
 
3.8.2.             Transfer Sheets.  The Company shall continue to retain First
American Stock Transfer, Inc or other transfer agent and registrar agent
reasonably acceptable to the Representative (the “Transfer Agent”) or for a
period of three (3) years from the date hereof, and will furnish to the
Underwriters at the Company’s sole cost and expense such transfer sheets of the
Company’s securities as the Underwriters may reasonably request, including the
daily and monthly consolidated transfer sheets of the Transfer Agent and DTC.
 
3.8.3.             Trading Reports.  During such time as the Public Securities
are listed on the NASDAQ Capital Market the Company shall provide to the
Representative, at the Company’s expense, such reports published by the NASDAQ
Capital Market relating to price trading of the Public Securities, as the
Representative shall reasonably request.
 
 
3.9 Payment of Expenses.
 
(a) General Expenses Related to the Offering.  The Company hereby agrees to pay
on each of the Closing Date and the Option Closing Date, if any, to the extent
not paid at the Closing Date, all expenses incident to the performance of the
obligations of the Company under this Agreement, including, but not limited to:
(a) all filing fees and communication expenses relating to the registration of
the Shares to be sold in the Offering (including the Option Shares) with the
Commission; (b) all fees and expenses relating to the listing of such Shares on
the NASDAQ Capital Market,  and such other stock exchanges as the Company and
the Representative together determine; (c) all fees, expenses and disbursements
relating to the registration, qualification of such Shares under the “blue sky”
securities laws of such states and other jurisdictions; (d) all fees, expenses
and disbursements relating to the registration, qualification or exemption of
the Shares under the securities laws of such foreign jurisdictions as the
Representative may reasonably designate; (e) the costs of all mailing and
printing of the underwriting documents, Registration Statements, Prospectuses
and all amendments, supplements and exhibits thereto and as many preliminary and
final Prospectuses and the Representative may reasonably deem necessary; (f) the
costs and expenses of the public relations firm referred to in Section 3.7
hereof; (g) the costs of preparing, printing and delivering certificates
representing the Shares; (h) fees and expenses of the transfer agent for the
Shares; (i) stock transfer and/or stamp taxes, if any, payable upon the transfer
of securities from the Company to the Underwriters; (j) the costs associated
with post-Closing advertising of the offering in the national editions of the
Wall Street Journal and the New York Times, (k) the costs associated with bound
volumes of the public offering materials as well as commemorative mementos and
lucite tombstones, each of which the Company or its designee will provide within
a reasonable time after the Closing in such quantities as the Representative may
reasonably request; (l) the fees and expenses of the Company’s accountants; and
(m) the fees and expenses of the Company’s legal counsel and other agents and
representatives.
 
3.10 Application of Net Proceeds.  The Company will apply the net proceeds from
the Offering received by it in a manner consistent with the application
described under the caption “Use Of Proceeds” in the Prospectus.
 
3.11 Delivery of Earnings Statements to Security Holders.  The Company will make
generally available to its security holders as soon as practicable, but not
later than the first day of the fifteenth full calendar month following the
Effective Date, an earnings statement (which need not be certified by
independent public or independent certified public accountants unless required
by the Act or the Regulations, but which shall satisfy the provisions of Rule
158(a) under Section 11(a) of the Act) covering a period of at least twelve
consecutive months beginning after the Effective Date.
 
3.12 Stabilization.  Neither the Company, nor, to its knowledge, any of its
employees, directors or shareholders (without the consent of the Representative)
has taken or will take, directly or indirectly, any action designed to or that
has constituted or that might reasonably be expected to cause or result in,
under the Exchange Act, or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares.
 
3.13 Internal Controls.  The Company will maintain a system of internal
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary in order to
permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
3.14 Accountants.  The Company shall continue to retain PMB, or another
nationally recognized independent certified public accounting firm  reasonably
acceptable to the Representative and the Company for a period of at least three
(3) years from the date hereof.
 
3.15 FINRA.  The Company shall advise the Representative (who shall make an
appropriate filing with FINRA) if it is aware that any 5% or greater shareholder
of the Company becomes an affiliate or associated person of an FINRA member
participating in the distribution of the Company’s Public Securities.
 
3.16 No Fiduciary Duties.  The Company acknowledges and agrees that the
Underwriters’ responsibility to the Company is solely contractual in nature and
that neither the Underwriters nor their respective affiliates or any agents
shall be deemed to be acting in a fiduciary capacity, or otherwise owes any
fiduciary duty to the Company or any of its affiliates in connection with the
Offering and the other transactions contemplated by this Agreement
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
4. Conditions of Underwriters’ Obligations.  The obligations of the Underwriters
to purchase and pay for the Shares, as provided herein, shall be subject to (i)
the continuing accuracy of the representations and warranties of the Company as
of the date hereof and as of each of the Closing Date and the Option Closing
Date, if any; (ii) the accuracy of the statements of officers of the Company
made pursuant to the provisions hereof; (iii) the performance by the Company of
its obligations hereunder and (iv) the following conditions:
 
4.1 Regulatory Matters.
 
(a) Effectiveness of Registration Statement.  At each of the Closing Date and
the Option Closing Date, no stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been instituted or shall be pending or contemplated by the
Commission and any request on the part of the Commission for additional
information shall have been complied with to the reasonable satisfaction of
Loeb.
 
(b) FINRA Clearance.  The Underwriters shall have received clearance from FINRA
as to the amount of compensation allowable or payable to the Underwriters as
described in the Registration Statement.
 
(c) NASDAQ Capital Market Stock Market Clearance.  On the Closing Date,  the
Firm Shares shall have been approved for listing on the NASDAQ Capital Market.
 
4.2 Company Counsel Matters.
 
(a) Closing Date Opinion of Counsel.  On the Closing Date, the Representative
shall have received the favorable opinion of Sichenzia Ross Friedman Ference
(“SRFF”), counsel to the Company, dated the Closing Date, addressed to the
Representative covering the following:
 
 1.           The Company has been organized and is validly existing as a
corporation and is in good standing under the laws of the State of Delaware as
of the date hereof, and is qualified to do business and is in good standing as a
foreign corporation in each U.S. state in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to qualify would not have a material adverse effect on the assets,
business or operations of the Company.
 
 2.           All issued and outstanding securities of the Company have been
duly authorized and validly issued and to SRFF’s knowledge, are fully paid and
non-assessable and to SRFF’s knowledge, none of such securities were issued in
violation of the preemptive rights of any stockholder of the Company arising by
operation of law or under the Certificate of Incorporation. The offers and sales
of the outstanding securities were at all relevant times either registered under
the Act or exempt from such registration requirements. The authorized, and to
the extent of SRFF’s knowledge, outstanding Shares of the Company is as
described  in the Prospectus.
 
 3.           The Public Securities, and the Shares underlying the
Representative’s Warrant have been duly authorized and, when issued and paid
for, will be validly issued, fully paid and non-assessable; and the holders
thereof are not and will not be subject to personal liability solely by reason
of being such holders.  Neither the Public Securities nor the Shares underlying
the Representative’s Warrant are and will not be subject to the preemptive
rights of any holders of any security of the Company arising by operating of law
or under the Certificate of Incorporation.  The Over-allotment Option
constitutes valid and binding obligations of the Company to issue and sell, upon
exercise thereof and payment therefore, the number of Shares called for thereby,
and the Over-allotment Option is enforceable against the Company in accordance
with its terms, except (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors' rights
generally; (b) as enforceability of any indemnification or contribution
provision may be limited under the Federal and state securities laws and (c)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought.
 
 4.           This Agreement and the Representative’s Warrant have each been
duly and validly authorized and executed by the Company and each constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms, except (a) as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally, (b) as enforceability of any indemnification or
contribution provisions may be limited under the Federal and state securities
laws or the laws of a foreign jurisdiction, and (c) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.
 
 5.           The execution, delivery and performance of this Agreement, the
Representative’s Warrant and, the Lock-Up Agreements and the Lock-Up Period
restrictions on the Company, and compliance by the Company with the terms and
provisions thereof and the consummation of the transactions contemplated
thereby, and the issuance and sale of the Public Securities, do not and will
not, with or without the giving of notice or the lapse of time, or both,
(a) conflict with, or result in a breach of, any of the terms or provisions of,
or constitute a default under, or result in the creation or modification of any
lien, security interest, charge or encumbrance upon any of the properties or
assets of the Company pursuant to the terms of, any mortgage, deed of trust,
note, indenture, loan, contract, commitment or other agreement or instrument
filed as an exhibit to the Registration Statement, (b) result in any violation
of the provisions of the Certificate of Incorporation or By-laws of the Company,
or (c) violate any statute (except we express no opinion on federal securities
laws) or any judgment, order or decree, rule or regulation applicable to the
Company of any court, domestic or foreign, or of any federal, state or other
regulatory authority or other governmental body having jurisdiction over the
Company, its properties or assets.
 
 6.           The Registration Statement and the Prospectus and any
post-effective amendments or supplements thereto (other than the financial
statements included therein, as to which no opinion need be rendered) each as of
their respective dates complied as to form in all material respects with the
requirements of the Act and Regulations. The Shares offered pursuant to the
Prospectus conform in all material respects to the description thereof contained
in the Registration Statement and the Prospectus. To our knowledge, no United
States or state statute or regulation required to be described in the Prospectus
is not described as required (except as to the Blue Sky laws of the various
states, as to which we express no opinion), nor are any contracts or documents
known to us of a character required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits to the Registration
Statement not so described or filed as required.
 
 7.           The Registration Statement has been declared effective by the
Commission.  We have been orally advised by the Staff of the Commission that no
stop order suspending the effectiveness of the Registration Statement has been
issued, and to our knowledge, no proceedings for that purpose have been
instituted or overtly threatened by the Commission.  Any required filing of the
Prospectus, and any required supplement thereto, pursuant to Rule 424(b) under
the Securities Act, has been made in the manner and within the time period
required by Rule 424(b).
 
 8.           The Company is not and, after giving effect to the Offering and
sale of the Securities and the application of the proceeds thereof as described
in the Registration Statement and the Prospectus, will not be, an “investment
company” as defined in the Investment Company Act of 1940, as amended.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 9.           No consent, approval, authorization or filing with or order of the
NASDAQ Capital Market, any U.S. Federal, State of New York or State of Delaware
court or governmental agency or body having jurisdiction over the Company is
required, under the laws, rules and regulations of the United States of America
and the States of Delaware for the consummation by the Company of the
transactions contemplated by the Agreement, except (i) such as have been made
with or obtained by the NASDAQ Capital Market (ii) such as have been made or
obtained under the Securities Act and (iii) such as may be required under the
blue sky laws of any jurisdiction in connection with the purchase and
distribution of the Shares by you in the manner contemplated in the Agreement
and in the Prospectus, as to which we express no opinion.
 
 10.           The Public Shares have been approved for inclusion on the NASDAQ
Capital Market.
 
 11.           To our knowledge, the Company is not a party to any written
agreement granting any holders of securities of the Company rights to require
the registration under the Securities Act of resales of such securities.
 
(b) The opinion of SRFF shall further include a statement to the effect that
such counsel has participated in conferences with officers and other
representatives of the Company, the Underwriter and the independent registered
public accounting firm of the Company, at which conferences the contents of the
Registration Statement and the Prospectus contained therein and related matters
were discussed and, although such counsel is not passing upon and does not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained in the Registration Statement and the Prospectus contained
therein, solely on the basis of the foregoing without independent check and
verification, no facts have come to the attention of such counsel which lead
them to believe that the Registration Statement or any amendment thereto, at the
time the Registration Statement or amendment became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or the Prospectus or any amendment or supplement thereto, at the time they were
filed pursuant to Rule 424(b) or at the date of such counsel’s opinion,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statement therein,
in light of the circumstances under which they were made, not misleading (except
that such counsel need express no view and shall not be deemed to have rendered
an opinion with respect to the financial information, statistical data and
information and matters regarding non-United States laws, rules and regulations
included in the Registration Statement or the Prospectus).  The Registration
Statement and the Prospectus and any post-effective amendments or supplements
thereto (other than the financial statements including notes and schedules,
financial data, statistical data and non-United States laws, rules and
regulations included in the Registration Statement or the Prospectus, included
therein, as to which no opinion need be rendered) each as of their respective
dates complied as to form in all material respects with the requirements of the
Act and Regulations.
 
(c) On the Closing Date, the Underwriter shall have received the favorable
opinion of Bross & Partners, Vietnamese counsel to the Company, reasonably
acceptable to the Representative, related to, among other things, the
descriptions of laws of Vietnam and the organization of the Company’s
subsidiaries incorporated in Vietnam and such subsidiaries’ ownership structure,
dated the Closing Date and addressed to the Representative.
 
(d) Option Closing Date Opinions of Counsel. On the Option Closing Date, if any,
the Representative shall have received the favorable opinions of each counsel
listed in Sections 4.2.1 through 4.2.3, dated the Option Closing Date, addressed
to the Representative and in form and substance reasonably satisfactory to the
Representative, confirming as of the Option Closing Date, the statements made by
such counsels in their respective opinions delivered on the Closing Date.
 
(e) Reliance. In rendering such opinions, such counsel may rely: (i) as to
matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to the
Representative) of other counsel reasonably acceptable to the Representative,
familiar with the applicable laws; and (ii) as to matters of fact, to the extent
they deem proper, on certificates or other written statements of officers of the
Company and officers of departments of various jurisdiction having custody of
documents respecting the corporate existence or good standing of the Company,
provided that copies of any such statements or certificates shall be delivered
to Loeb, if requested. The opinions of SRFF and Bross & Partners shall include a
statement to the effect that it may be relied upon by counsel for the
Representative in its opinion delivered to the Representative.
 
4.3 Cold Comfort Letter.  At the time this Agreement is executed, and at each of
the Closing Date and the Option Closing Date, if any, you shall have received a
cold comfort letter, addressed to the Underwriter and in form and substance
satisfactory in all respects to you and to Loeb from PMB dated, respectively, as
of the date of this Agreement and as of the Closing Date and the Option Closing
Date, if any.
 
4.4 Officers’ Certificates.
 
(a) Officers’ Certificate.  At each of the Closing Date and the Option Closing
Date, if any, the Representative shall have received a certificate of the
Company signed by the Chairman of the Board and Chief Executive Officer of the
Company, dated the Closing Date or the Option Closing Date, as the case may be,
respectively, to the effect that the Company has performed all covenants and
complied with all conditions required by this Agreement to be performed or
complied with by the Company prior to and as of the Closing Date, or the Option
Closing Date, as the case may be, and that the conditions set forth in Section
4.5 hereof have been satisfied as of such date and that, as of the Closing Date
and the Option Closing Date, as the case may be, the representations and
warranties of the Company set forth in Section 2 hereof are true and correct. In
addition, the Representative will have received such other and further
certificates of officers of the Company as the Representative may reasonably
request.
 
(b) Secretary’s Certificate.  At each of the Closing Date and the Option Closing
Date, if any, the Representative shall have received a certificate of the
Company signed by the Secretary or Assistant Secretary of the Company, dated the
Closing Date or the Option Date, as the case may be, respectively, certifying:
(i) that the Certificate of Incorporation are true and complete, have not been
modified and are in full force and effect; (ii) that the resolutions of the
Company’s Board of Directors relating to the public offering contemplated by
this Agreement are in full force and effect and have not been modified; (iii) as
to the accuracy and completeness of all correspondence between the Company or
its counsel and the Commission; and (iv) as to the incumbency of the officers of
the Company. The documents referred to in such certificate shall be attached to
such certificate.
 
4.5 No Material Changes.  Prior to and on each of the Closing Date and the
Option Closing Date, if any: (i) there shall have been no material adverse
change or development involving a prospective material adverse change in the
condition or prospects or the business activities, financial or otherwise, of
the Company from the latest dates as of which such condition is set forth in the
Registration Statement and Prospectus; (ii) no action suit or proceeding, at law
or in equity, shall have been pending or threatened against the Company or any
Insider before or by any court or federal or state commission, board or other
administrative agency wherein an unfavorable decision, ruling or finding may
materially adversely affect the business, operations, prospects or financial
condition or income of the Company, except as set forth in the Registration
Statement and Prospectus; (iii) no stop order shall have been issued under the
Act and no proceedings therefore shall have been initiated or threatened by the
Commission; and (iv) the Registration Statement and the Prospectus and any
amendments or supplements thereto shall contain all material statements which
are required to be stated therein in accordance with the Act and the Regulations
and shall conform in all material respects to the requirements of the Act and
the Regulations, and neither the Registration Statement nor the Prospectus nor
any amendment or supplement thereto shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
4.6 Delivery of Agreements.
 
(a) Deliveries.  The Company shall have delivered to the Representative executed
copies of this Agreement and the Lock-Up Agreements.
 
5.  
Indemnification.

 
5.1 Indemnification of the Underwriters.
 
(a) General.  Subject to the conditions set forth below, the Company agrees to
indemnify and hold harmless each of the Underwriters, and each dealer selected
by the Underwriters that participates in the offer and sale of the Securities
(each a “Selected Dealer”) and each of their respective directors, officers and
employees and each person, if any, who controls such Underwriter (“Controlling
Person”) within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, whether arising
out of any action between such Underwriter and the Company or between such
Underwriter and any third party or otherwise) to which they or any of them may
become subject under the Act, the Exchange Act or any other statute or at common
law or otherwise or under the laws of foreign countries, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in (i) the Registration Statement or the Prospectus (as from time to
time each may be amended and supplemented); (ii) any materials or information
provided to investors by, or with the approval of, the Company in connection
with the marketing of the offering of the Public Securities, including any “road
show” or investor presentations made to investors by the Company (whether in
person or electronically); or (iii) any application or other document or written
communication (in this Section 5, collectively called “application”) executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Public Securities under the securities laws
thereof or filed with the Commission, any state securities commission or agency,
NASDAQ Capital Market or any securities exchange; or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, unless such statement or omission was made in
reliance upon and in conformity with written information furnished to the
Company with respect to an Underwriter by or on behalf of such Underwriter
expressly for use in the Registration Statement or Prospectus, or any amendment
or supplement thereof, or in any application, as the case may be.. With respect
to any untrue statement or omission or alleged untrue statement or omission made
in the Prospectus, the indemnity agreement contained in this Section 5.1.1 shall
not inure to the benefit of any Underwriter to the extent that any loss,
liability, claim, damage or expense of such Underwriter results from the fact
that a copy of the Prospectus was not given or sent to the person asserting any
such loss, liability, claim or damage at or prior to the written confirmation of
sale of the Securities to such person as required by the Act and the
Regulations, and if the untrue statement or omission has been corrected in the
Prospectus, unless such failure to deliver the Prospectus was a result of
non-compliance by the Company with its obligations under Section 3.3 hereof. The
Company agrees promptly to notify the Underwriters of the commencement of any
litigation or proceedings against the Company or any of its officers, directors
or Controlling Persons in connection with the issue and sale of the Public
Securities or in connection with the Registration Statement or Prospectus.
 
(b) Procedure.  If any action is brought against any Underwriter, a Selected
Dealer or a Controlling Person in respect of which indemnity may be sought
against the Company pursuant to Section 5.1.1, such Underwriter, such Selected
Dealer or Controlling Person, as the case may be, shall promptly notify the
Company in writing of the institution of such action and the Company shall
assume the defense of such action, including the employment and fees of counsel
(subject to the reasonable approval of the Underwriter or such Selected Dealer,
as the case may be) and payment of actual expenses. Such Underwriter, such
Selected Dealer or Controlling Person shall have the right to employ its or
their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of the Underwriter, such Selected Dealer or Controlling
Person unless (i) the employment of such counsel at the expense of the Company
shall have been authorized in writing by the Company in connection with the
defense of such action, or (ii) the Company shall not have employed counsel to
have charge of the defense of such action, or (iii) such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from or additional to those available to the
Company (in which case the Company shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events the reasonable fees and expenses of not more than one additional
firm of attorneys selected by such Underwriter (in addition to local counsel),
Selected Dealer and/or Controlling Person shall be borne by the Company.
Notwithstanding anything to the contrary contained herein, if any Underwriter,
Selected Dealer or Controlling Person shall assume the defense of such action as
provided above, the Company shall have the right to approve the terms of any
settlement of such action which approval shall not be unreasonably withheld.
 
5.2 Indemnification of the Company.  Each of the Underwriters agrees to
indemnify and hold harmless the Company, its directors, officers and employees
and agents who control the Company within the meaning of Section 15 of the Act
or Section 20 of the Exchange Act against any and all loss, liability, claim,
damage and expense described in the foregoing indemnity from the Company to such
Underwriter, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions made in the Registration
Statement or Prospectus or any amendment or supplement thereto or in any
application, in reliance upon, and in strict conformity with, written
information furnished to the Company with respect to such Underwriter and by or
on behalf of such Underwriter expressly for use in such Registration Statement
or Prospectus or any amendment or supplement thereto or in any such application.
In case any action shall be brought against the Company or any other person so
indemnified based on the Registration Statement or Prospectus or any amendment
or supplement thereto or any application, and in respect of which indemnity may
be sought against such Underwriter, such Underwriter shall have the rights and
duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to such Underwriter by the
provisions of Section 5.1.2.
 
5.3 Contribution.
 
(a) Contribution Rights.  In order to provide for just and equitable
contribution under the Act in any case in which (i) any person entitled to
indemnification under this Section 5 makes claim for indemnification pursuant
hereto but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 5 provides for
indemnification in such case, or (ii) contribution under the Act, the Exchange
Act or otherwise may be required on the part of any such person in circumstances
for which indemnification is provided under this Section 5, then, and in each
such case, the Company and the Underwriters shall contribute to the aggregate
losses, liabilities, claims, damages and expenses of the nature contemplated by
said indemnity agreement incurred by the Company and the Underwriters, as
incurred, in such proportions that the Underwriter is responsible for that
portion represented by the percentage that the underwriting discount appearing
on the cover page of the Prospectus bears to the initial offering price
appearing thereon and the Company is responsible for the balance; provided,
that, no person guilty of a fraudulent misrepresentation (within the meaning of
Section 11 (f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. Notwithstanding the
provisions of this Section 5.3.1, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the Public
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages that such Underwriter has otherwise
been required to pay in respect of such losses, liabilities, claims, damages and
expenses. For purposes of this Section, each director, officer and employee of
any Underwriter or the Company, as applicable, and each person, if any, who
controls such Underwriter or the Company, as applicable, within the meaning of
Section 15 of the Act shall have the same rights to contribution as such
Underwriter or the Company, as applicable.
 
(b) Contribution Procedure.  Within fifteen days after receipt by any party to
this Agreement (or its representative) of notice of the commencement of any
action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party (“contributing party”),
notify the contributing party of the commencement thereof, but the failure to so
notify the contributing party will not relieve it from any liability which it
may have to any other party other than for contribution hereunder. In case any
such action, suit or proceeding is brought against any party, and such party
notifies a contributing party or its representative of the commencement thereof
within the aforesaid fifteen days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified. Any such contributing party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding affected by such party seeking contribution on account of any
settlement of any claim, action or proceeding affected by such party seeking
contribution without the written consent of such contributing party. The
contribution provisions contained in this Section 5.3.2 are intended to
supersede, to the extent permitted by law, any right to contribution under the
Act, the Exchange Act or otherwise available.
 
6.  
Intentionally Omitted.

 
7.  
Additional Covenants.

 
 
 
 
13

--------------------------------------------------------------------------------

 
 
7.1 Board Composition and Board Designations.  The Company shall ensure that:
(i) the qualifications of the persons serving as board members and the overall
composition of the board comply with the Sarbanes-Oxley Act of 2002 and the
rules promulgated thereunder and with the listing requirements of the NASDAQ
Capital Market or any other national securities exchange or national securities
association, as the case may be, in the event the Company seeks to have its
Public Securities listed on another exchange or quoted on an automated quotation
system, and (ii) if applicable, at least one member of the board of directors
qualifies as a “financial expert” as such term is defined under the
Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder.
 
7.2 Prohibition on Press Releases and Public Announcements.  The Company will
not issue press releases or engage in any other publicity, without the
Representative’s prior written consent, commencing on the date hereof and
continuing for a period of forty (40) days from the Closing Date of the
Offering, other than normal and customary releases issued in the ordinary course
of the Company’s business. The Company covenants to adhere to all “gun jumping”
and “quiet period” rules and regulations of the Commission.
 
8.  
Effective Date of this Agreement and Termination Thereof.

 
8.1 Effective Date.  This Agreement shall become effective when both the Company
and the Representative have executed the same and delivered counterparts of such
signatures to the other party.
 
8.2 Termination.  The Representative shall have the right to terminate this
Agreement at any time prior to any Closing Date, (i) if any domestic or
international event or act or occurrence has materially disrupted, or in the
opinion of the Representative will in the immediate future materially disrupt,
general securities markets in the United States; or (ii) if trading on the New
York Stock Exchange, the NASDAQ, the NASDAQ Global Market or the NASDAQ Capital
Market shall have been suspended or materially limited, or minimum or maximum
prices for trading shall have been fixed, or maximum ranges for prices for
securities shall have been required by FINRA or by order of the Commission or
any other government authority having jurisdiction, or (iii) if the United
States shall have become involved in a new war or an increase in major
hostilities, or (iv) if a banking moratorium has been declared by a New York
State or federal authority, or (v) if a moratorium on foreign exchange trading
has been declared which materially adversely impacts the United States
securities markets, or (vi) if the Company shall have sustained a material loss
by fire, flood, accident, hurricane, earthquake, theft, sabotage or other
calamity or malicious act which, whether or not such loss shall have been
insured, will, in your opinion, make it inadvisable to proceed with the delivery
of the Firm Shares or Option Shares, or (vii) if the Company is in material
breach of any of its representations, warranties or covenants hereunder, or
(viii) if the Representative shall have become aware after the date hereof of
such a material adverse change in the conditions or prospects of the Company, or
such adverse material change in general market conditions as in the
Representative’s judgment would make it impracticable to proceed with the
offering, sale and/or delivery of the securities or to enforce contracts made by
the Underwriters for the sale of the securities.
 
8.3 Expenses.  In the event that this Agreement shall not be carried out for any
reason whatsoever, within the time specified herein or any extensions thereof
pursuant to the terms herein, the Company shall be obligated to pay to the
Underwriter full amount of its actual accountable expenses incurred through the
termination date up to a maximum of $100,000 for all such expenses (which
expenses will include, but will not be limited to, all reasonable fees and
disbursements of the Underwriter’s counsel, travel, lodging and other “road
show” expenses, mailing, printing and reproduction expenses, and any expenses
incurred by the Underwriter in conducting its due diligence, including
background checks of the Company’s officers and directors).
 
8.4 Substitution of Underwriters.  (a)  If any Underwriter or Underwriters shall
fail to take up and pay for the amount of Firm Shares agreed by such Underwriter
or Underwriters to be purchased hereunder, upon tender of such Shares in
accordance with the terms hereof, and the amount of such Firm Shares not
purchased does not aggregate more than 10% of the total amount of Firm Shares
set forth in Schedule A hereto, the remaining Underwriters shall be obligated to
take up and pay for (in proportion to their respective underwriting obligations
hereunder as set forth in Schedule A hereto except as may otherwise be
determined by the Representative) the Firm Shares that the withdrawing or
defaulting Underwriters agreed but failed to purchase.  (b)  If any Underwriter
or Underwriters shall fail to take up and pay for the amount of Firm Shares
agreed by such Underwriter or Underwriters to be purchased hereunder, upon
tender of such Firm Shares in accordance with the terms hereof, and the amount
of Firm Shares not purchased aggregates more than 10% of the total amount of
Firm Shares set forth in Schedule A hereto, and arrangements satisfactory to you
for the purchase of such Firm Shares by other persons are not made within 36
hours thereafter, this Agreement shall terminate.  In the event of any such
termination, the Company shall not be under any liability to any Underwriter
(except to the extent provided in Section 5 and Section 8.3 hereof) nor shall
any Underwriter (other than an Underwriter who shall have failed, otherwise than
for some reason permitted under this Agreement, to purchase the amount of
Underwritten Shares agreed by such Underwriter to be purchased hereunder) be
under any liability to the Company (except to the extent provided in Section 5
hereof).  If Firm Shares to which a default relates are to be purchased by the
non-defaulting Underwriters or by any other party or parties, the Representative
or the Company shall have the right to postpone the Closing Date for the sale of
the Firm Shares for not more than seven business days in order that the
necessary changes in the Registration Statement, in the Prospectus or in any
other documents, as well as any other arrangements, may be effected.  As used
herein, the term “Underwriter” includes any person substituted for an
Underwriter under this Section 8.4
 
8.5 Indemnification.  Notwithstanding any contrary provision contained in this
Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Section 5 shall not be in any way effected by, such election or termination or
failure to carry out the terms of this Agreement or any part hereof.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
9.  
Miscellaneous.

 
9.1 Notices.  All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed (registered or
certified mail, return receipt requested), personally delivered or sent by
facsimile transmission and confirmed and shall be deemed given when so delivered
or faxed and confirmed or if mailed, two days after such mailing.
If to the Underwriter:
 
Rodman & Renshaw, LLC
1251 Avenue of Americas, 20th Floor
New York, NY 10020
Attn: General Counsel
Fax No.: 646-841-1640
 
Copy to:
 
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attn: Mitchell Nussbaum
Fax No.: 212-407-4990
 


 
If to the Company:
 


Cavico Corp..
17011 Beach Blvd, Suite 1230
Huntington Beach, California
Attn:
Fax No.:
 
Copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway
New York, NY 10006
Attn: Gregory Sichenzia
Fax No.: 212-930-9725
 
 
9.2 Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
9.3 Amendment.  This Agreement may only be amended by a written instrument
executed by each of the parties hereto.
 
9.4 Entire Agreement.  This Agreement (together with the other agreements and
documents being delivered pursuant to or in connection with this Agreement)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
9.5 Binding Effect.  This Agreement shall inure solely to the benefit of and
shall be binding upon the Underwriters, the Company and the Controlling Persons,
directors and officers referred to in Section 5 hereof, and their respective
successors, legal representatives and assigns, and no other person shall have or
be construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Agreement or any provisions herein contained.
The term “successors and assigns” shall not include a purchaser, in its capacity
as such, of securities from any Underwriter.
 
9.6 Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflict of laws principles thereof. The Company hereby agrees that
any action, proceeding or claim against it arising out of, or relating in any
way to this Agreement shall be brought and enforced in the New York Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. The Company hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum. Any such process or summons to be served upon the Company may be served
by transmitting a copy thereof by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address set forth in Section
9.1 hereof. Such mailing shall be deemed personal service and shall be legal and
binding upon the Company in any action, proceeding or claim. The Company agrees
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefore.
 
9.7 Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.
 
9.8 Waiver, etc.  The failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement. No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
If the foregoing correctly sets forth the understanding between the Underwriter
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.
 

 
Very truly yours,
                CAVICO CORP.                
 
By:
/s/ Hung Manh Tran       Name: Hung Manh Tran       Title: Executive Vice
President          

 
Accepted on the date first above written.
 
RODMAN & RENSHAW, LLC

         
By:  /s/ Dave Horin
   
 
 
Name: Dave Horin
   
 
 
Title: Chief Financial Officer
   
 
 

       

 
 
 
 
 
17

--------------------------------------------------------------------------------

 


EXHIBIT A


Lock-Up Agreement


October 25, 2010
 


The undersigned understands that Rodman & Renshaw, LLC (the “Representative”)
proposes to enter into an Underwriting Agreement (the “Underwriting Agreement”)
with Cavico Corp., a company formed under the laws of Delaware (the “Company”),
providing for the public offering (the “Public Offering”) by the Company of
750,000 shares of common stock (“Firm Shares”), par value $0.001 per share, (the
“Shares”).
 
To induce the Representative to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Representative, it will not, during the period commencing on the
date hereof and ending on the date which is one hundred eighty (180) after the
date of the final prospectus (the “Prospectus”) relating to the Public Offering
(the “Lock-Up Period”), (1) offer, pledge, sell, contract to sell, grant any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any Shares or any securities convertible into or
exercisable or exchangeable for Shares;  or (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Shares, whether any such transaction described
in clause (1),or (2) above is to be settled by delivery of shares of Shares or
such other securities, in cash or otherwise.  Notwithstanding the foregoing, the
undersigned may transfer Shares without the prior consent of the Representative
in connection with (a) transactions relating to Shares or other securities
acquired in open market transactions after the completion of the Public
Offering, provided that no filing under Section 16(a) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), shall be required or shall be
voluntarily made in connection with subsequent sales of Shares or other
securities acquired in such open market transactions, (b) if the undersigned is
an individual, transfers of Shares or any security convertible into Shares as a
bona fide gift, by will or intestacy or to a family member or trust for the
benefit of a family member; provided that in the case of any transfer or
distribution pursuant to clause (b), (i) each donee or distributee shall sign
and deliver a lock-up letter substantially in the form of this letter agreement
and (ii) no filing under Section 16(a) of the Exchange Act, reporting a
reduction in beneficial ownership of Shares, shall be required or shall be
voluntarily made during the Lock-up Period, (c) transfer of Shares to a charity
or educational institution, (d) if the undersigned is, or directly or indirectly
controls, a corporation, partnership, limited liability company or other
business entity, any transfers of Shares to any shareholder, partner or member
of, or owner of similar equity interests in, the undersigned, as the case may
be, if, in any such case, such transfer is not for value, or (e) if the
undersigned is a corporation, partnership, limited liability company or other
business entity, any transfer of Shares made by the undersigned (i) in
connection with the sale or other bona fide transfer in a single transaction of
all or substantially all of the undersigned’s capital stock, partnership
interests, membership interests or other similar equity interests, as the case
may be, or all or substantially all of the undersigned’s assets, in any such
case not undertaken for the purpose of avoiding the restrictions imposed by this
agreement or (ii) to another corporation, partnership, limited liability company
or other business entity so long as the transferee is an affiliate of the
undersigned and such transfer is not for value.  The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s Shares except in
compliance with this Agreement.
 
If (i) the Company issues an earnings release or material news, during the last
17 days of the Lock-Up Period, or (ii) prior to the expiration of the Lock-Up
Period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the Lock-Up Period, the restrictions
imposed by this agreement shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release, unless the
Representative waives such extension.
 
No provision in this agreement shall be deemed to restrict or prohibit the
exercise or exchange by the undersigned of any option or warrant to acquire
Shares, or securities exchangeable or exercisable for or convertible into
Shares, provided that the undersigned does not transfer the Shares acquired on
such exercise or exchange during the Lock-Up Period, unless otherwise permitted
pursuant to the terms of this letter agreement.  In addition, no provision
herein shall be deemed to restrict or prohibit the entry into or modification of
a so-called “10b5-1” plan at any time (other than the entry into or modification
of such a plan in such a manner as to cause the sale of any Shares or any
securities convertible into or exercisable or exchangeable for Shares within the
Lock-Up Period).
 
The undersigned understands that the Company and the Representative are relying
upon this letter agreement in proceeding toward consummation of the Public
Offering.  The undersigned further understands that this agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
The undersigned understands that, if the Underwriting Agreement is not executed
on or before November 1, 2010, or if the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Shares to be sold thereunder this
agreement shall be void and of no further force or effect.
 
Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions.  Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Representative.
 

 
Very truly yours,
         
 
 
       
(Name):
             
(Address)
 

 
 


 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE A




Underwriters
 
Number of Firm Shares to be Purchased
   
Number of Option Shares to be Purchased
 
Rodman & Renshaw, LLC
   
525,000
     
78,750
 
Chardan Capital Markets, LLC
   
225,000
     
33,750
 
Total
   
750,000
     
112,500
 







 
3

--------------------------------------------------------------------------------

 


ANNEX I
 


 
Subsidiaries of the Registrant Listing the Jurisdiction of Organization
 

SUBSIDIARY   JURISDICTION    
Cavico Vietnam Company Limited
Vietnam
   
Cavico Bridge and Underground Construction JSC
Vietnam
   
Cavico Energy Construction JSC
Vietnam
   
Cavico Hydropower Construction JSC
Vietnam
   
Cavico Infrastructure Construction JSC
Vietnam
   
Cavico Transport JSC
Vietnam
   
Cavico Construction Trading JSC
Vietnam
   
Cavico Power and Resource JSC
Vietnam
   
Cavico Tower JSC
Vietnam
   
Cavico Industry & Tech Services JSC
Vietnam
   
Cavico Manpower JSC
Vietnam
   
Cavico Stone & Mineral JSC
Vietnam
   
Cavico PHI Cement JSC
Vietnam
   
Cavico Luong Son International Tourist JSC
Vietnam
   
Cavico Land JSC
Vietnam
   
Cavico Trading JSC
Vietnam
   
Cavico Son La JSC
Vietnam

 
 
 
 
 
4